Citation Nr: 1523771	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-31 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to September 15, 2009, for the award of service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia Pennsylvania.

In December 2014, the Veteran testified in front of the undersigned Veteran's Law Judge at a videoconference hearing.  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In September 1997, the Board denied service connection for migraine headaches.  

2.  The Veteran filed a request to reopen his claim for service connection for migraine headaches in October 2004.

3.  By a rating decision dated in April 2005, the RO denied service connection for migraine headaches.  The Veteran appealed the denial via a Notice of Disagreement (NOD) dated in May 2005 and subsequently perfected an appeal.

4.  In an April 2009 statement, the Veteran withdrew his appeal as to the issue of service connection for migraine headaches.

5.  On September 15, 2009, the Veteran's representative submitted a request to reopen his claim for service connection for migraine headaches.  

6.  By a rating decision of February 2012, the RO granted service connection for migraine headaches and assigned an effective date of September 15, 2009.


CONCLUSIONS OF LAW

1.  The September 1997 Board decision denying service connection for migraine headaches is final.  38 U.S.C.A. §7104 (West 2002); 38 C.F.R. §§ 20.200 (2014).

2.  The criteria for an effective date prior to September 15, 2009 for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.160, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Board begins by noting that as service connection for migraine headaches was awarded and initial ratings and effective dates were assigned during the appeal, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has fulfilled its duty to assist the claimant.  VA has obtained the Veteran's service treatment records and VA treatment records.  Oftentimes with earlier-effective-date claims, the evidence necessary to determine whether an earlier effective date is warranted is already in the claims file.  That is the situation with this case.  VA also did not provide the Veteran with an examination in connection with the earlier-effective-date claim (VA provided the Veteran with an examination in connection with other claims).  This issue would not warrant an examination as it does not meet the statutory requirements for entitlement to a VA examination or medical opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); see also 38 C.F.R. 
§ 3.159(c)(4)(A)-(C). 

The Veteran was afforded a videoconference hearing in December 2014 before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran and his representative, through their testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate his claims.  Thus, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

In sum, there is no evidence of any VA error in assisting the appellant that reasonably affects the fairness of this adjudication.  The Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claims.  Hence, the case is ready for adjudication.

II. Legal Criteria and Analysis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection will be the "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400. 

The Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he or she has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400.   

Under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits. See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

Further, in MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection. 459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157.  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id. (Emphasis added); see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established.").  In other words, case law and VA regulations are clear that a VA medical record does not constitute an informal claim except for when the disability being treated was already service connected.

A previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that an earlier effective date for the grant of service connection for migraine headaches is warranted.  He argues that the effective date of the grant of service connection should be in December 1991 when he filed his first claim for service connection for migraine headaches because the evidence used by the RO to grant the claim in February 2012 was essentially the same evidence in existence at the time of the of his first claim.

Initially, the Board notes that the Veteran filed a claim for service connection for migraine headaches in December 1991 which was denied in a rating decision of January 1993.  The Veteran appealed the decision and in September 1997, the Board denied the claim.  The Board's September 1997 decision is final.  See 38 C.F.R. § 7104.

As the Board's September 1997 decision is final, the Board now needs to look only at the time frame from September 1997 to determine if an earlier effective date is warranted.

In this regard, the record shows that, after the Board's denial in September 1997, the Veteran filed a request to reopen his previously denied claim for service connection for migraine headaches in October 2004.  The RO denied the request to reopen the claim in a rating decision of April 2005.  The Veteran filed a timely NOD in May 2005 and subsequently perfected an appeal in August 2006.  A supplemental statement of the case (SSOC) was thereafter issues in March 2009 wherein the RO reopened the claim and denied it.  

During the pendency of the appeal as to the denial of the claim for service connection for migraine headaches, the Veteran also filed claims for entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability (TDIU), and entitlement to and earlier effective date for the grant of an increased disability rating for posttraumatic stress disorder (PTSD).  

In a March 2009 rating decision, the RO granted earlier effective dates for the grant of TDIU and the increased disability rating for PTSD.  The Veteran was notified of that decision in April 2009.  The letter informed the Veteran that he had additional issues pending on appeal and asked the Veteran to inform the RO whether he wished to continue the appeal on any of the remaining issues.  In an election form dated in April 2009, the Veteran checked the line item which stated: "[t]his action satisfies my appeal on all issues."

Thereafter, the Veteran's representative filed a claim for service connection for migraine headaches via a letter received by the RO on September 15, 2009.  Subsequently, service connection for migraine headaches was granted via a February 2012 rating decision with an effective date of September 15, 2009.

After a review of the facts above, the Board finds that the earliest effective date assignable is September 15, 2009, the currently assigned date.  Indeed, while the Veteran appealed the April 2005 denial by the RO, he withdrew the appeal via the April 2009 form wherein he stated that the RO's March 2009 rating decision which granted an earlier effective date for TDIU and the increased rating for PTSD, satisfied all of the issues on appeal.  Significantly, the Veteran had just been issues an SSOC regarding the issue of service connection for migraine headaches in March 2009.  Additionally, the form provided to the Veteran at the time, included an option which stated "[t]his satisfies my appeal on the following issue."  The Veteran had the option at the time to specify which issues on appeal, if any, the RO's grant of March 2009 satisfied.  However, rather than specifying issues, he specifically stated that the March 2009 rating decision satisfied all of the issues on appeal.  Such correspondence was appropriately deemed a withdrawal of the Veteran's appeal of the denial of the claim for service connection for migraine headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

In light of the foregoing, the September 15, 2009 letter from the Veteran's representative was appropriately deemed as a new claim to reopen the previously denied claim for service connection for migraine headaches.  There is no evidence in the claims file that the Veteran filed a new claim for service connection for migraine headaches at any time between April 2009 when his withdrawal of the appeal was received and on September 15, 2009, the date on which his claim to reopen was received.

Finally, the Board notes that a previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).  The matter of whether the Veteran wished to assert CUE in a prior denial was specifically discussed during his December 2014 hearing, to include whether he wished to raise a motion of CUE in the prior Board denial.  He was specifically given a period of time after the hearing to consider further whether he wished to raise such a motion.  However, in January 2015 the Board received correspondence from the Veteran and his representative wherein they stated they did not wish to pursue a CUE claim at this time.  Should the Veteran wish to allege CUE in a prior decision that denied entitlement to service connection for migraine headaches contain CUE in the future, he is free to file such a claim or motion in the future.


ORDER

Entitlement to an effective date prior to September 15, 2009 for the grant of service connection for migraine headaches is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


